Title: Treasury Department Circular to the Superintendents of Lighthouses, 22 May 1792
From: Hamilton, Alexander
To: Superintendents of Lighthouses



Sir,
Treasury Department May 22nd 1792

Pursuant to the 6th Section of the Act making alterations in the Treasury and War Departments, I have concluded to commit to Tench Coxe Esquire Commissioner of the Revenue, the general superintendence of the Light house and other establishments, relating to the security of navigation according to the powers vested in me by law.
You will therefore be pleased to correspond in future with the said Commissioner of Revenue, touching all matters relating to the Light House establishment and take his directions thereon.
I am Sir   Your most obedt Servt
Alexander Hamilton
